Citation Nr: 0016950	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active naval service from January 1941 to 
October 1945.  He died on March [redacted], 1998; the appellant 
is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied the claim of entitlement to service connection for the 
cause of the veteran's death.  She disagreed therewith and 
this appeal ensued.  


FINDING OF FACT

No competent evidence has been submitted linking the 
veteran's death in 1998 to his World War II service or to a 
service-connected disability.  


CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died in March 1998 at age 77.  The death 
certificate indicated that the immediate cause of death was 
arteriosclerotic cardiovascular disease.  An autopsy was not 
performed.  At the time of his death, service connection was 
established for post-traumatic stress disorder (PTSD) with 
dysthymia, anxiety, and psychoneurosis, and varicocelectomy.  
The psychiatric disability had been service connected since 
his separation from service, rated 50 percent disabling, 
effective November 1, 1976 to October 15, 1992, and 
100 percent disabling since October 16, 1992.  

The appellant contends that she is entitled to VA dependency 
and indemnity compensation (DIC), or service connection for 
the cause of the veteran's death.  She asserts that the 
veteran's death from heart disease was related to his 
service-connected psychiatric disorder.  To be granted 
service connection for the cause of a veteran's death, the 
service-connected disability must be shown to have 
contributed substantially or materially, or that it combined 
to cause death or that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(c).  See also 38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service, or for arteriosclerosis 
and cardiovascular-renal disease manifested to a compensable 
within one year of separation from service).  

The threshold question in any such case is whether the 
appellant has presented evidence of a well-grounded claim, 
one that is plausible, meaning meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  An allegation that a disorder is related to 
service is not sufficient; evidence in support of a claim 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

A well-grounded claim for DIC requires competent medical 
evidence in the record showing an etiological relationship 
between the veteran's cause of death and his period of 
military service.  Darby v. Brown, 10 Vet. App. 243 (1997).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) and Caluza 
v. Brown, 7 Vet. App. 498 (1995) (well-grounded claim 
generally requires competent medical evidence of a current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and competent 
medical evidence linking the two).  See also Savage v. Gober, 
10 Vet. App. 488 (1997) (claim may also be well grounded 
where continuity of symptomatology exists between condition 
in service or applicable presumptive period and current 
disorder and competent evidence relates present condition to 
that symptomatology); Jones v. Brown, 7 Vet. App. 134 (1994) 
(secondary service connection requires medical evidence 
supporting alleged causal relationship between service-
connected disorder and disorder for which secondary service 
connection is sought); Grottveit v. Brown, 5 Vet. App. 91 
(1993) (quality and quantity of evidence required depends on 
issue presented).  

The appellant alleges that the veteran's heart disease was 
related to his service-connected psychiatric disability.  
Unfortunately, the record provides no evidence to 
substantiate the claim.  The service medical records are 
silent as to any heart abnormality.  The first notation of 
heart disease was recorded on October 1970 VA examination 
report, some 25 years after the veteran separated from 
service, which diagnosed generalized atherosclerotic heart 
disease.  The report did not reference any linkage between 
the findings and service or any psychiatric symptomatology.  
VA hospital, examination, and clinical records for the 
succeeding 28 years discussed the cardiac symptomatology.  
None, though, referred to any nexus or link between such 
clinical findings and service or the service-connected 
psychiatric disorder.  

In the absence of evidence linking the veteran's heart 
disease, a cause of his death, to service or a service-
connected disability, the appellant has not met her burden of 
submitted competent medical evidence showing an etiological 
relationship between the veteran's cause of death and his 
service or the service-connected psychiatric disorder.  
Darby, 10 Vet. App. at 246.  Therefore, the claim of service 
connection for the cause of the veteran's death is not well 
grounded.  

Another route to DIC benefits involves 38 U.S.C.A. § 1318.  
Such benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death were 
service connected, assuming the veteran's death was not 
caused by his or her own willful misconduct, if (1) the 
veteran was continuously rated totally disabled for 10 or 
more years immediately preceding death; (2) the veteran was 
continuously rated totally disabled for five or more years 
immediately preceding death if also so rated at the date of 
discharge; (3) the veteran would have been entitled to 
received such compensation but for clear and unmistakable 
error in previous final RO or Board decisions; or (4) the 
veteran would have been "hypothetically entitled to 
receive" total disability compensation at the time of his 
death but was not receiving it for some reason.  38 C.F.R. 
§ 3.22(a).  See Cole v. West, 13 Vet. App. 268, 278-79 
(1999); Marso v. West, 13 Vet. App. 260 (1999); Wingo v. West 
11, Vet. App. 307 (1998); Carpenter v. Gober, 11 Vet. App. 
140 (1998); (creating a new basis for recovery under section 
1318, allowing appellant to demonstrate that veteran could 
hypothetically have been entitled to receive a different 
decision (ultimately leading to total disability) based on 
then applicable law and the evidence in the claims file or in 
VA custody prior to veteran's death).  

Effective January 21, 2000, VA amended section 3.22(a) and 
added other provisions relevant to this claim.  Those 
amendments simply more specifically defined the phrase 
"entitled to receive."  65 Fed. Reg. 3,388-92 (Jan. 21, 
2000) (to be codified at 38 C.F.R. § 3.22 (2000)).  Where a 
law or regulation changes after the claim has been filed or 
before the administrative process has been concluded, as is 
the case here, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  
DeSousa v. Gober, 10 Vet. App. 461 (1997) (VA must fully 
adjudicate claim under old and new versions to determine 
which is more favorable).  

In this case, however, the Board need not evaluate the 
appellant's claim in light of both versions of the 
regulation.  As the record currently stands, the veteran was 
not entitled to a 100 percent evaluation for 10 years prior 
to his death or for five or more years after he separated 
from service.  Moreover, the appellant has not alleged with 
any specificity that a prior rating decision contained clear 
and unmistakable error or that the veteran was hypothetically 
entitled to receive a total rating for 10 years prior to his 
death.  See Cole, 13 Vet. App. at 278-79 (appellant must set 
forth with specificity how veteran would have been entitled 
to total rating for 10 years immediately preceding death); 
Marso, 13 Vet. App. 13 Vet. App. at 265-268 (appellant has 
not specifically alleged clear and unmistakable error in a 
prior rating decision).  In the absence of such allegations, 
she has not raised a claim pursuant to either version of 
38 U.S.C.A. § 1318.  

Because the claim is not well grounded, VA is under no duty 
to assist the appellant in further development of that aspect 
of the claim.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477, 485 (1999).  VA may, though, be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete the application.  This obligation depends 
on the particular facts of the case and the extent to which 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the December 1998 statement of the case and in the January 
1999 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the lack of evidence linking the veteran's death to 
service or to a service-connected disability.  Furthermore, 
by this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of her claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

